DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to Ito et al., (JP2013225718A) in view of Shikama et al., (2002/0053967) and Moon et al., (US 2014/0002226) and further in view of Kitajima et al., (US 2016/0314890) not disclosing or suggesting, novel features of claims 1-4, 7 and 16 as detailed below have been considered and are persuasive.
Allowable Subject Matter
Claims 1-4, 7 and 16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites, a power inductor comprising: 
a substrate having a through hole in a central portion thereof, 
a first internal coil pattern and a second internal coil pattern each having a spiral shape and provided on opposite surfaces of the substrate outwardly of the through hole; 
a magnetic body enclosing the substrate on which the first internal coil pattern and the second internal coil pattern are provided, end portions of the first internal coil pattern and the second internal coil pattern being exposed to opposite end surfaces thereof, 
a first external electrode and a second external electrode provided on the opposite end surfaces of the magnetic body to be connected to the end portions of the first internal coil pattern and the second internal coil pattern, respectively; and 

wherein the anti-plating layer covers a surface of the magnetic body without covering a surface of the magnetic body covered by the first or second external electrode, 
wherein each of the first external electrode and the second external electrode includes: 
a cured conductive paste layer connected to the first internal coil pattern or the second internal coil pattern; and 
a plating layer plated on the cured conductive paste layer, and 
wherein the anti-plating layer further covers a portion of the cured conductive paste layer.  (Emphasis added).
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Claims 2-4 and 7 are allowed because each claim is directly or indirectly dependent of independent Claim 1.
Claim 16 recites, a power inductor comprising: 
a substrate having a through hole in a central portion thereof, 
a first internal coil pattern and a second internal coil pattern each having a spiral shape and provided on opposite surfaces of the substrate outwardly of the through hole; 
a magnetic body enclosing the substrate on which the first internal coil pattern and the second internal coil pattern are provided, end portions of the first internal coil 
a first external electrode and a second external electrode provided on the opposite end surfaces of the magnetic body to be connected to the end portions of the first internal coil pattern and the second internal coil pattern, respectively; and 
an anti-plating layer covering the magnetic body between the first external electrode and the second external electrode, 
wherein the anti-plating layer includes an organic-inorganic hybrid composite including an inorganic silica sol and an organic silane coupling agent.  (Emphasis added).
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM BARNES whose telephone number is (408)918-7512.  The examiner can normally be reached on M-F 7:30-5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MALCOLM BARNES/
Examiner, Art Unit 2837
2/23/2021


/ELVIN G ENAD/           Supervisory Patent Examiner, Art Unit 2837